Title: To Thomas Jefferson from John Wayles Eppes, 16 March 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir
Eppington March 16. 1800.

My poor Mary is still confined—She is well enough to pass to an adjoining room but has not yet ventured down stairs. The sores on her breast have proved most obstinate & will not I fear be easily healed without the aid of the knife to which she feels as is natural a great repugnance—
I left her for one day on business to Richmond and learnt from George Jefferson his having forwarded a letter for me to Petersburg—We have received none from you since the 17th of January &  I have enquired regularly at the post office until within the last twelve days—Patsy who is here joins with Maria in the tenderest greetings.
adieu Yours sincerely

J: W: Eppes

